


110 HRES 777 IH: Offering condolences regarding the tragic

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 777
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Wilson of South
			 Carolina (for himself, Mr. Brown of
			 South Carolina, Mr. Barrett of South
			 Carolina, Mr. Clyburn,
			 Mr. Inglis of South Carolina,
			 Mr. Spratt,
			 Ms. Moore of Wisconsin,
			 Mr. Hayes,
			 Ms. Bordallo,
			 Mr. Conaway,
			 Mr. Aderholt,
			 Mr. Bartlett of Maryland,
			 Mr. Rothman,
			 Mr. Cohen,
			 Mr. Lampson,
			 Mr. Towns,
			 Mr. McIntyre,
			 Mr. Rogers of Michigan,
			 Mr. Johnson of Georgia,
			 Mr. Issa, Mr. Barton of Texas, Mr. McCotter, Mr.
			 Akin, and Mr. Walberg)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Offering condolences regarding the tragic
		  fire in Ocean Isle Beach, North Carolina, which killed six University of South
		  Carolina students and one student from Clemson University on October 28,
		  2007.
	
	
		That the House of Representatives offers
			 its heartfelt condolences to the victims and their families regarding the
			 tragic fire on October 28, 2007, in Ocean Isle Beach, North Carolina, which
			 killed six University of South Carolina students and one student from Clemson
			 University, and to the students, faculty, administration and staff and their
			 families who have been deeply affected by the tragic events that occurred
			 there.
		
